              Case 2:18-cr-00145-RAJ Document 107 Filed 08/06/20 Page 1 of 1




 1                                                    THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8
     UNITED STATES OF AMERICA,                        )   No. CR18-145-RAJ
 9                                                    )
                      Plaintiff,                      )
10                                                    )   ORDER GRANTING UNOPPOSED
                 v.                                   )   MOTION TO EXTEND TIME TO
11                                                    )   RESPOND TO DEFENDANT’S
     BOBBY BARNARD BEASLEY,                           )   MOTION FOR COMPASSIONATE
12                                                    )   RELEASE
                      Defendant.                      )
13                                                    )
14
            Having considered the record and the government’s unopposed motion for
15
     extension of time filed on August 6, 2020, and finding good cause,
16
            IT IS THEREFORE ORDERED that the United States’ unopposed motion to
17   extend time for the government to respond to defendant’s motion for compassionate
18   release (Dkt. #106) is GRANTED. The government’s response to the motion currently
19   due August 7, 2020, is EXTENDED until August 14, 2020. Defendant’s reply, if any,
20   is due August 21, 2020. The clerk is directed to re-note defendant’s motion for
21   compassionate release for August 21, 2020.

22          DATED this 6th day of August, 2020.
23
24
                                                           A
25                                                         The Honorable Richard A. Jones
                                                           United States District Judge
26


       ORDER GRANTING UNOPPOSED
       MOTION TO EXTEND TIME
       (United States v. Beasley, CR18-145-RAJ) - 1
